Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2018/0119697 to Coghlan in view of US Patent 5,171,138 to Forrest.
In Reference to Claims 1, 2, 10, 12, 13
Coghlan discloses stator for a helical gear device, comprising: a stack of rigid rings (Fig. 2B, 32), each of the rigid rings including: a front surface (Fig. 2D, 35a), a rear surface (Fig. 2D, 35b), an interior surface defining a central opening (Fig. 2D, 36) extending from the front surface to the rear surface, and an exterior surface, wherein each of the rigid rings is aligned along a common centerline (Fig. 1A, CL), and each of the rigid rings is rotated slightly relative to each other such that the stack of rigid rings forms a helically convoluted chamber; a rigid stator housing (Fig. 1, 26), the stack of rigid rings being located within the rigid stator housing; 
Coghlan does not teach a deformable layer between the stator and the housing.
Forrest teaches a deformable layer (Fig. 4, 18, deformable filler, Col. 3, Line 10-15) disposed between the exterior surface of each of the rigid rings and the cylindrical outer housing, 
the deformable layer is an elastically deformable elastomeric material (Fig. 4, 18, deformable filler, Col. 3, Line 10-15)
the rigid ring has a non-uniform radial thickness (Paragraph 34)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Coghlan to incorporate teachings from Forrest.  Doing so, would result in an elastomer layer of Forrest being incorporated into the design of Coghlan, so the distortion of the lobes can be reduced (Abstract) 
Once the elastomer layer is applied, it bonds the rigid rings together as the ring stack and permits movement of the rigid rings relative to each other in radial direction and the deformable layer allows for a dynamic change in radial spacing between the rigid rings and a rotor during operation of the rotor.
In Reference to Claim 3
Coghlan discloses the central opening is non-circular (As showed in Fig. 2B)
In Reference to Claim 4
Coghlan discloses the central opening includes a plurality of radially inwardly extending lobes (As showed in Fig. 2B, the central opening having two lobes)
In Reference to Claim 5
Coghlan discloses the rigid stator housing is cylindrical (As showed in Fig. 1, the housing 26 is a cylindrical)
In Reference to Claims 6-8
Coghlan discloses the rigid rings include a metal material or the rigid rings include hardened tool steel or the rigid rings include a ceramic material
In Reference to Claim 12
Coghlan discloses the deformable layer is an elastically deformable elastomeric material.
In Reference to Claim 14
Coghlan discloses a cylindrical retention disk (Fig. 5, 50) fixedly attached to at least one end of the stack, the cylindrical retention disk having an opening with a different shape than the central opening of each of the rigid rings.
In Reference to Claims 15-18
Coghlan discloses helical gear device, comprising: a rotor (Fig. 1, 14) including one or more radially outwardly extending helical lobes; and a stator including: a stack of rigid rings (Fig. 1, 32), each of the rigid rings having: a front surface (Fig. 2D, 35a), a rear surface (Fig. 2D, 35b), an interior surface defining a central opening (Fig. 2D, 36) extending from the front surface to the rear surface, and an exterior surface, wherein each of the rigid rings is aligned along a common centerline (Fig. 1, CL), and each of the rigid rings is rotated slightly relative to each other such that the stack of rigid rings forms a helically convoluted chamber, a rigid stator housing (Fig. 1, 26), the stack of rigid rings being located within the rigid stator housing; 
Coghlan does not teach a deformable layer between the stator and the housing.
Forrest teaches a deformable layer (Fig. 4, 18, deformable filler, Col. 3, Line 10-15) disposed between the exterior surface of each of the rigid rings and the cylindrical outer housing, 
the deformable layer (Fig. 4, 18) is a bonding material that secures the stack of rigid rings to the rigid stator housing (Fig. 1, 26)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Coghlan to incorporate teachings from Forrest.  Doing so, would result in an elastomer layer of Forrest being incorporated into the design of Coghlan, so the distortion of the lobes can be reduced (Abstract) 
Once the elastomer layer is applied, it bonds the rigid rings together as the ring stack and permits movement of the rigid rings relative to each other in radial direction.
In Reference to Claims 9 and 11,
Coghlan discloses the helical gear pump comprises the plurality of disks.
Coghlan does not teach a deformable layer between the stator and the housing.
Forrest teaches a deformable layer (Fig. 4, 18, deformable filler, Col. 3, Line 10-15) disposed between the exterior surface of each of the rigid rings and the cylindrical outer housing, 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Coghlan to incorporate teachings from Forrest.  Doing so, would result in an elastomer layer of Forrest being incorporated into the design of Coghlan, so the distortion of the lobes can be reduced (Abstract) 
The combination of Coghlan and Forrest does not teach the numerical number of allowed radial movement.  However, the Office considers that the allowed movement is a result of the recited structure.  A person with ordinary skill in the art will determine the allowed movement of the disk.  The burden of showing criticality is on Applicant.  Further, it would be obvious to one having ordinary skill in the art to determine the movement, since Applicant has not disclosed any significance of movement is 1.5 or 2 millimeters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/12/2022